      Case 2:19-cv-00572-TLN-EFB Document 6 Filed 09/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    OLUBUKANLA JINKS MATTHEWS,                        No. 2:19-cv-572-TLN-EFB PS
12                       Plaintiff,
13              v.                                      FINDINGS AND RECOMMENDATIONS
14    COUNTY OF CONTRA COSTA CHILD
      SUPPORT; D CLEARY; MELINDA R.
15    SELF; GILBERT BOYD TARIN; and
      ANITA SANTOS; S L SOTO,
16
                         Defendants.
17

18
            Plaintiff, proceeding in propria persona, filed this action against the County of Contra
19
     Costa’s Department of Child Support Services (“CSS”) and four individual defendants who
20
     appear to be CSS employees. ECF No. 1 at 1, 8. Shortly after the complaint was filed, plaintiff
21
     was ordered to show cause why this case should not be dismissed for lack of subject matter
22
     jurisdiction and improper venue.1 ECF No. 3.
23

24          1
               That order observed that plaintiff’s sole cause of action is a state law trespass claim
     arising out of events that occurred in the County of Alameda. The complaint also indicates that
25   all defendants (as well as plaintiff) reside in the County of Contra Costa, which—like the County
26   of Alameda, is within the jurisdictional boundaries of the Northern District of California.
     Plaintiff was notified that should he demonstrate a basis for subject matter jurisdiction but fail to
27   show that venue is proper in this district, the action may be transferred to the Northern District of
     California instead of being dismissed without prejudice. See 28 U.S.C. § 1406(a). As explained
28   herein, plaintiff has not demonstrated a basis for jurisdiction.
                                                          1
      Case 2:19-cv-00572-TLN-EFB Document 6 Filed 09/23/20 Page 2 of 3

 1          In response, plaintiff filed two documents. The first is styled as “Foreign Affidavit and
 2   Claim: Tresspass [forgery]” and the second as “Foreign Affidavit and Judicial Notice.” ECF Nos.
 3   4 & 5. Neither filing establishes subject matter jurisdiction. Rather, they demonstrate the
 4   opposite. Plaintiff claims that the defendants violated his constitutional rights by stealing $200
 5   from his bank account each month since 2013. ECF No. 4 at 2; ECF No. 5 at 1. He requests that
 6   this court stop an unspecified fraud committed by the California Superior Court. ECF No. 5.
 7   Significantly, he also submitted a 2013 order from the Contra Costa County Superior Court
 8   requiring him to make monthly child support payments in the amount of $200. Thus, it appears
 9   from plaintiff’s filings that he seeks to contest an order for child support payments.
10          Plaintiff’s attempt to challenge a state court order requiring him to pay child support is
11   barred under the Rooker-Feldman doctrine. Under that doctrine, a federal district court does not
12   have subject matter jurisdiction to hear an appeal from a judgment of a state court. Exxon Mobil
13   Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283-84 (2005); see also Dist. of Columbia Court
14   of Appeals v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415
15   (1923). The Rooker-Feldman doctrine bars jurisdiction in federal district court if the exact claims
16   raised in a state court case are raised in the subsequent federal case, or if the constitutional claims
17   presented to the district court are “inextricably intertwined” with the state court’s denial of relief.
18   Bianchi v. Rylaarsdam, 334 F.3d 895, 898-99 (9th Cir. 2003) (quoting Feldman, 460 U.S. at 483
19   n. 16). Rooker-Feldman thus bars federal adjudication of any suit where a plaintiff alleges an
20   injury based on a state court judgment or directly appeals a state court’s decision. Id. at 900 n. 4.
21   “That the federal district court action alleges the state court’s action was unconstitutional does not
22   change the rule.” Feldman, 460 U.S. at 486. Because plaintiff’s alleged injury arises out of a
23   state court order, this court lacks jurisdiction over his claim.
24          For the above reasons the plaintiff’s complaint must be dismissed. Further, the
25   jurisdictional defect cannot be cured by amendment. Therefore, the dismissal should be without
26   leave to amend. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) (while the court
27   ordinarily would permit a pro se plaintiff to amend, leave to amend should not be granted where it
28   appears amendment would be futile).
                                                         2
     Case 2:19-cv-00572-TLN-EFB Document 6 Filed 09/23/20 Page 3 of 3

 1          Accordingly, it is hereby RECOMMENDED that plaintiff’s complaint be dismissed
 2   without leave to amend, and the Clerk be directed to close the case.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   DATED: September 23, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
